050-15*
CCA #       13-14-00244-CR                                OFFENSE:     Public Health/Safety

            The State of Texas v'.   Christopher Andrew
STYLE:      Pena                                          COUNTY:      Victoria


TRIAL COURT:               377th District Court                                                     MOTION
TRIAL COURTS:               13-2-27,162-D                     FOR REHEARING IS:
TRIAL COURT JUDGE:          Hon. Robert C. Cheshire           DATE:12/30/14
DISPOSITION: Affirm                                           JUDGE: Garza

DATE:

JUSTICE:                                   PC     S

PUBLISH:                                  DNP:



CLK RECORD:                                                   SUPPCLKRECORD

RPT RECORD:                                                   SUPPRPTRECORD

STATE BR:                                                     SUPP BR

APPBR:                                                         PROSE BR




                                 IN THE COURT OF CRIMINAL APPEALS


                                                             cca#             050-15
           5 t~Ct te. _S              Petition                 Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                            DATE:

                                                               JUDGE:

DATE: Arr>/ 2f                         H0/f                    SIGNED:                        PC:

JUDGE: /°C                                                     PUBLISH:                     DNP:




                     MOTION FOR REHEARING IN                   MOTION FOR STAY OF MANDATE IS:

CCA IS:                      ON                                                        ON

JUDGE:                                                         JUDGE: